PARRISH, Judge,
concurring.
I concur in the result reached in this case with respect to the first two of appellant’s five points on appeal. With respect to the remaining three points, I concur in the opinion.
In deciding the first two points on appeal, the principal opinion relies, to a significant extent, on language in opinions in cases decided by the Western District of this court and particularly on In Interest of A.L.W., 773 S.W.2d 129 (Mo.App.1989). I do not read language that now appears in § 211.183, RSMo 1994, as broadly as it was read in AL.W. I question the necessity for concluding, in disposing of the issues in A.L.W., that each finding required by § 211.183.5(1) — (5) must be “even explained.” 773 S.W.2d at 133. I believe the statute is explicit with *704respect to the findings it requires. In my opinion, the statute requires only that those findings be stated with reasonable particularity. Further explanation of them is not necessary.
My concern is that the principal opinion in this case might be read as adopting the interpretation of requirements of § 211.183.5(1) — (5) that is set forth in A.L.W. For that reason, I concur only in the result reached as to appellant’s first two points on appeal. I concur, in all other respects, with the remainder of the opinion.